DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 39, 40, and 43-46, and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/165499 (hereinafter, GALIZIO) in view of VOGE et al. (U.S. Publication No. 2013/0196085, hereinafter, VOGE).
Regarding claims 39, 40, 43, 44, 55, and 57, GALIZIO teaches resin-extended rubber by mixing at least one thermoplastic resin with-rubber-solvent cement comprising at least one conjugated diene monomer-containing rubber (Abstract; [0018 and 0061]). The one conjugated diene monomer-containing rubber includes styrene butadiene copolymer, polybutadiene [0010]. The at least one conjugated diene monomer containing rubber is polymerized by solution polymerization [0025]. The at least one conjugated diene monomer containing rubber has a number average molecular weight (Mn) of 80,000 to 1,000,000, preferably 100,000 to 500,000 grams/mole [0042]. The thermoplastic resin includes at least one of C5 resin, C9 resin, terpene resin , vinylaromatic resin, terpene-phenolic resin, rosin resin, cyclopentadiene resin, guayule resin, or a combination thereof. [0010 and 0054]. The at least one thermoplastic resin comprises an aromatic resin, optionally in combination with one or more of the foregoing resins (e.g., aliphatic, cycloaliphatic, hydrogenated aromatic, terpene) [0055 and 056]. The resin-extended rubber is used for tire tread [0099-0101]. 
However, GALIZIO does not teach a plasticizing hydrocarbon-based resin having a number-average molar mass of between 400 and 2000 g/mol. 
In the same field of endeavor of tires [0019-0021], VOGE teaches an elastomer composition comprising between 30 and 90 phr of a hydrocarbon resin (Abstract; [0014-0017 and 0065]). The hydrocarbon resins has a number-average molar mass (Mn) of between 400 and 2000 g/mol [0072]. The hydrocarbon resins can be aliphatic, cycloaliphatic, aromatic, and hydrogenated aromatic [0065 and 0080].
Given GALIZIO teaches a resin-extended rubber comprising a thermoplastic resin as indicated in paragraph 6 above [0010 and 0054], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided hydrocarbon resins having a number-average molar mass (Mn) of between 400 and 2000 g/mol of VOGE with the resin-extended rubber of GALIZIO for the benefit of its art recognized function. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
Regarding claim 45, GALIZIO teaches the amount of the thermoplastic resin is in the amount of up to 100 phr, at least 5 phr, at least 10 phr, and 5 to 100 phr [0018]. 
Regarding claim 46, GALIZIO teaches the resin-extended rubber by mixing at least one thermoplastic resin with-rubber-solvent cement comprising at least one conjugated diene monomer-containing rubber (Abstract; [0018]). Rubber-solvent-cement comprises (i) at least one conjugated diene monomer containing rubber and (ii) at least one non-polar solvent [0021]. 
Regarding claims 54, 56, and 58, GALIZIO teaches the resin-extended rubber comprising reinforcing fillers including silica, carbon black, and etc. [0068-0069 and 0080]. The rubber further comprises cure package which includes at least one of vulcanizing agent, a vulcanization accelerator, a vulcanizing activator, a vulcanizing inhibitor, and an anti-scorching agent [0082-0086]. The resin-extended rubber is used for tire tread [0099-0101].
Response to Arguments
The Office Action mailed 05/25/2022 has been modified in view of the amendments received 08/25/2022. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763